Citation Nr: 1446840	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  07-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in New York, New York. 

The Veteran provided testimony on Travel Board hearing in September 2010.  The transcript is of record.  That hearing concerned issues not herein under review.  Some issues were remanded for additional development and are not yet returned to the Board.

The Veteran was afforded a Travel Board hearing in August 2014 before the undersigned Veterans Law Judge sitting at New York, New York.  The transcript is of record and testimony concerned the issue on the title page.  

Following review of the record, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has developed an acquired psychiatric disorder, claimed as depression, that is secondary to service-connected disability, including type II diabetes, for which service connection is warranted.  He presented testimony on personal hearing in August 2014 to the effect that his doctor had told him that depression was secondary to service-connected diabetes and that this was written in the clinician's notes.

The Board observes that of record is a VA outpatient clinic note dated in May 2007 in which a VA psychologist wrote that the Veteran's level of anxiety and depression had been increased by his having diabetes.  In view of such, the Veteran will be afforded a VA psychiatric examination for compensation and pension purposes.

The Veteran testified that he received continuing treatment for depression at Northport VA Medical Center.  The most recent progress notes in this regard date through January 2014. The Board is thus put on notice as the existence of additional VA clinical evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611.  Therefore, VA records dating from February 2014 through the present should be requested and associated with Virtual VA/VBMS.

Review of the record reflects that the Veteran receives Social Security disability and that the RO requested these records in December 2010 with a follow-up request in January 2011.  A supplemental statement of the case on another issue notes that such records were obtained in January 2011.  The electronic records before the Board do not appear to contain those records.  As such, the RO should make another request for copies of the Veteran's Social Security disability data.  If the records cannot be located or obtained, that should be certified in accordance with applicable procedures.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from February 2014 and associate with Virtual VA.  All attempts to obtain records should be documented.

2.  Contact the Social Security Administration (or otherwise locate the already submitted records) and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.  If the records are unavailable, that matter should be verified in accordance with applicable provisions.

3.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine all current psychiatric diagnosis(es), and for an opinion as to whether the appellant currently has an acquired psychiatric disorder related to service-connected disability, either singly or in the aggregate.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  The physician must have access to Virtual VA for review prior to the examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  After a thorough review of the evidence, the examiner must provide an opinion with supporting rationale as to a) whether it is at least as likely as not (50 percent probability or better) psychiatric disability was caused by (secondary to) service-connected disability, including diabetes mellitus, peripheral neuropathy, etc.; if not, b) whether it is at least as likely as not any current psychiatric disability has been made chronically worse (aggravated) by service-connected disability; or c) whether any current psychiatric disorder is unrelated to a service-connected disability. 

The examiner must provide full rationale for the opinions and reference the facts relied upon in reaching his or her conclusions.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271 (1998)

5.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


